UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7963



JEFFREY A. CRAWFORD,

                                            Petitioner - Appellant,

          versus


K. J. BASSETT, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-1506-1)


Submitted:   April 28, 2005                    Decided:   May 5, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry C. Lyell, LAW OFFICE OF JERRY C. LYELL, Arlington, Virginia,
for Appellant.    Leah Ann Darron, Assistant Attorney General,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jeffrey A. Crawford, a state prisoner, seeks to appeal

the district court’s order dismissing as untimely his petition

filed under 28 U.S.C. § 2254 (2000).            This order is not appealable

unless   a   circuit    justice       or   judge   issues   a   certificate   of

appealability.         28    U.S.C.    §   2253(c)(1).      A   certificate   of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                We have independently

reviewed the record and conclude that Crawford has not made the

requisite showing.          Accordingly, we deny Crawford’s motion for a

certificate of appealability and dismiss the appeal.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                     DISMISSED




                                       - 2 -